Case 1:19-cv-00557-SEB-MJD Document 86-2 Filed 06/18/21 Page 1 of 2 PagelD #: 339

FILED

November 27, 2019
CLERK HENRY CIRCUIT COURT NO 2

STATE OF INDIANA KC) INTHE HENRY CIRCUIT COURT 2
)
COUNTY OF HENRY ) CASE NO: 33C02-1911-CB-000102

IN RE: RETURN OF COUNTY INMATES

ORDER DIRECTING THE RETURN OF ALL NON-SENTENCED INMATES TO THE
HENRY COUNTY JAIL OR THE HENRY COUNTY TRANSITION CENTER

TO THE HENRY COUNTY SHERIFF'S DEPARTMENT:

The undersigned judges of Henry County Circuit Courts find it appropriate to take
judicial notice of recent events concerning non-sentenced inmates with whom we have
jurisdiction. Recently, facing federal lawsuits challenging the conditions of the Henry County
Jail to include, but not be limited to the population of inmates, the Board of Henry County
Commissioners entered in to an Interlocal Government Agreement Between Henry County and
[Elkhart County Regarding the Housing of Inmates. When this agreement was first discussed, we
received, by electronic mail, an unexecuted copy of said agreement. We then expressed concern
that only sentenced inmates be considered for relocation. In spite of these concerns, we have
experienced a wide spread practice of relocating dozens of non-sentenced inmates to Elkhart
County Jail, which is located approximately 150 miles away and over a one-way travel distance
exceeding three hours, as well as some non-sentenced inmates being relocated to Blackford
County, a closer location, but one that is approximately 45 minutes, one-way, away.

‘This practice of relocating non-sentenced inmates has interfered with said inmates’ right
and access to counsel as guaranteed by both the Sixth Amendment to the U.S. Constitution and
Article 1, Section !3 of the Indiana Constitution: an unintended consequence, but a consequence
nonetheless. Within the last few days, we have seen relocated, non-sentenced inmates serve
more time incarcerated because access to their counsel is restricted geographically. Non-
sentenced inmates must have access to their counsel. It is not enough to say that we can go get
the inmate and transport the inmate back to New Castle to confer with counsel. Frequently, the
Henry County Prosecutor’s Office will offer an agreement to defense counsel to dispose of a
case and that agreement would result in the inmate being released for time thus served; however,
if the inmate has been relocated, counsel cannot confer with the inmate immediately and as a
result, the inmate must spend more time incarcerated. Ironically, this contributes to the
overcrowding issuc that the interlocal government agreement was designed to address. In other
cases in which non-sentenced inmates are desirous of a trial by jury non-sentenced inmates and
counsel] will be unable to adequately prepare for said trial.

The rights set forth in the Sixth Amendment to the U.S. Constitution and Article 1,
Section 13 of the Indiana Constitution are fundamental. Accordingly, we cannot allow the
practice of relocating non-sentenced inmates to continue,

You are hereby directed to immediately transport all non-sentenced inmates located in

Elkhart, Blackford, and any other county jail, back to the Henry County Jail and/or Henry
County Transition Center, and leave said inmates in Henry County until the inmate(s) has been

EXHIBIT

| B
Case 1:19-cv-00557-SEB-MJD Document 86-2 Filed 06/18/21 Page 2 of 2 PagelD #: 340

sentenced, released, or relocation has been approved by the judge(s) of the court(s) having
jurisdiction over the inmate(s), whichever may occur sooner.

So ordered on this the 27"" day of November, 2019.

 

Honorable Bob A. Witham, Judge
Henry Circuit Court 1

it thee» Gera

Honorable Kit C. Dean Crane, JudgéC
Henry Circuit Court 2

 

 

Honorable David L. McCord, Judge
Henry Circuit Court 3
